DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 April 2021, 22 November 2021, and 02 December 2021 have been considered by the examiner.
Please note that a reference (Cite No. 4 - 20140141038) was crossed out, since the correct Publication Number for the Takagi reference is 20040141038, and it was already included in the IDS as Cite No. 2.

Claim Objections
Claim 11 is objected to because of the following informalities:  in line 2, “that transport” should be replaced by -- that transports --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, 6 and 11 recite the limitation "the recording" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Also note that the claim seems to be incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a recording section / printhead that performs “the recording” on the print medium. 
Also note that independent claims 1, 6, and 11 recite a “post-processing unit” which make the claims indefinite since no such term/component is found on the disclosure.  The Examiner will assume the “post-processing unit” is referring to “after-treatment unit 4” for purposes of examination. 
Claims 2-5, 7-10, and 12-15 are rejected in the same manner due to their dependency on one of the claims listed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Takagi et al. (US 2004/0141038 – hereinafter Takagi.)
Regarding claim 1, 
Takagi discloses a fixing (i.e. post-processing) unit [1 in fig. 1] comprising: 
a post processing section that execute post-processing on a medium [P in fig. 1] after the recording [paragraph 0003; please note that any process done after recording may be considered “post-processing”, including conveying and/or heating said medium], 
a drying unit [1 in fig. 1, including roller pair 2/3] which contacts the medium and performs drying of the medium after the recording by heating the medium [paragraph 0085]; and 
a control unit [31 in fig. 3] which controls operation of the drying unit [paragraph 0078], 
wherein the drying unit is configured such that a heating region is divided into a plurality of subdivisions in a width direction [seen in fig. 2; also see embodiments in figs. 6-8 and 11-12] which intersects a medium transport direction [see fig. 2] and to be capable of modifying a heating state for each subdivision region [paragraphs 0067 and 0070], 
wherein the drying unit is configured to include a roller pair [2/3 in fig. 1] which pinches the medium between a first roller and a second roller [as seen in figs. 1-2], 
wherein at least one of the first roller and the second roller is heated [by induction coils 11a/11b in fig. 2; paragraph 0085], 
wherein at least one of the first roller and the second roller has a plurality of heat sources [coils 11a/11b in fig. 2] in the width direction which intersects the medium transport direction [as seen in figs. 1-2], and 
wherein the control unit is configured to adjust a temperature of each heat source individually [paragraphs 0067, 0070, 0076-0078, and 0085-0089.]

Regarding claim 2, 
Takagi further discloses wherein the control unit is configured to control each heat source so that the temperature of each heat source differs in the width direction when the drying of the medium is performed [paragraphs 0078-0086.]

Regarding claim 3, 
Takagi further discloses wherein, using a size of the medium in the width direction as a condition when performing the drying, the control unit sets the heating state of the subdivision regions corresponding to regions other than end portions in the width direction to a first state, and sets the heating state of the subdivision regions corresponding to the end portions in the width direction of the medium to a second state in which more heating is performed than the first state [paragraphs 0067 and 0095.]

Regarding claim 5, 
Takagi further discloses wherein at least one of the heat sources is controlled by the control unit not to be heated when drying the medium [paragraphs 0269-0270.]

Regarding claim 6, 
Takagi discloses a fixing (i.e. post-processing) unit [1 in fig. 1] comprising: 
a post processing section that execute post-processing on a medium [P in fig. 1] after the recording [paragraph 0003; please note that any process done after recording may be considered “post-processing”, including conveying and/or heating said medium; please note 112 Rejection above], 
a drying unit [1 in fig. 1, including roller pair 2/3] which contacts the medium [P in fig. 1] and performs drying of the medium after the recording by heating the medium [paragraph 0085]; and 
a control unit [31 in fig. 3] which controls operation of the drying unit [paragraph 0078], 
wherein the drying unit is configured such that a heating region is divided into a plurality of subdivisions in a width direction [seen in fig. 2; also see embodiments in figs. 6-8 and 11-12] which intersects a medium transport direction [see fig. 2] and to be capable of modifying a heating state for each subdivision region [paragraphs 0067 and 0070], 
wherein the drying unit is configured to include a roller pair [2/3 in fig. 1] which pinches the medium between a first roller and a second roller [as seen in figs. 1-2], 
wherein both of the first roller and the second roller are heated [through coils 1011a/1011b in fig. 20; paragraphs 0069 and 0272-0276], 
wherein both of the first roller and the second roller each have a heat source c[oils 1011a/1011b in fig. 20; paragraphs 0069 and 0272-0276],
wherein the control unit is configured to adjust a temperature of each heat source individually [paragraphs 0272-0276.]
Regarding claim 7, 
Takagi further discloses wherein the control unit is configured to control each heat source so that the temperature of each heat source in the first roller or the second roller differs when the drying of the medium is performed [paragraphs 0078-0086 and 0272-0276.]

Regarding claim 8, 
Takagi further discloses wherein, using a size of the medium in the width direction as a condition when performing the drying, the control unit sets the heating state of the subdivision regions corresponding to regions other than end portions in the width direction to a first state, and sets the heating state of the subdivision regions corresponding to the end portions in the width direction of the medium to a second state in which more heating is performed than the first state [paragraphs 0067 and 0095.]

Regarding claim 10, 
Takagi further discloses wherein at least one of the heat sources is controlled by the control unit not to be heated when drying the medium [paragraphs 0269-0270.]

Regarding claim 11, 
Takagi discloses a relay unit comprising:
a relay path that transports a medium [P in fig. 1] after the recording from a recording unit [paragraph 0003] to a post-processing unit [note that any process done after recording may be considered “post-processing” (conveying / heating said medium)], 
a drying unit [1 in fig. 1, including roller pair 2/3] which contacts the medium and performs drying of the medium after the recording by heating the medium [paragraph 0085]; and 
a control unit [31 in fig. 3] which controls operation of the drying unit [paragraph 0078], 
wherein the drying unit is configured such that a heating region is divided into a plurality of subdivisions in a width direction [seen in fig. 2; also see embodiments in figs. 6-8 and 11-12] which intersects a medium transport direction [see fig. 2] and to be capable of modifying a heating state for each subdivision region [paragraphs 0067 and 0070], 
wherein the drying unit is configured to include a roller pair [2/3 in fig. 1] which pinches the medium between a first roller and a second roller [as seen in figs. 1-2], 
wherein at least one of the first roller and the second roller is heated [by induction coils 11a/11b in fig. 2; paragraph 0085], 
wherein at least one of the first roller and the second roller has a plurality of heat sources [coils 11a/11b in fig. 2] in the width direction which intersects the medium transport direction [as seen in figs. 1-2], and 
wherein the control unit is configured to adjust a temperature of each heat source individually [paragraphs 0067, 0070, 0076-0078, and 0085-0089.]

Regarding claim 12, 
Takagi further discloses wherein the control unit is configured to control each heat source so that the temperature of each heat source differs in the width direction when the drying of the medium is performed [paragraphs 0078-0086.]
Regarding claim 13, 
Takagi further discloses wherein, using a size of the medium in the width direction as a condition when performing the drying, the control unit sets the heating state of the subdivision regions corresponding to regions other than end portions in the width direction to a first state, and sets the heating state of the subdivision regions corresponding to the end portions in the width direction of the medium to a second state in which more heating is performed than the first state [paragraphs 0067 and 0095.]

Regarding claim 15, 
Takagi further discloses wherein at least one of the heat sources is controlled by the control unit not to be heated when drying the medium [paragraphs 0269-0270.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 2004/0141038 – hereinafter Takagi) in view of Maida (US 2017/0087874.)
Regarding claims 4, 9, and 14, 
Takagi discloses the claimed limitations as set forth above but fails to expressly disclose wherein, using a discharge amount of the liquid as a condition when performing the drying, in the width direction of the medium, the control unit sets the heating state of the subdivision regions corresponding to a recording region in which the discharge amount of the liquid is less than or equal to a predetermined threshold value to the first state, and sets the heating state of the subdivision regions corresponding to a recording region in which the discharge amount of the liquid exceeds the predetermined threshold value to the second state in which more heating is performed than the first state.

However, in the same field of endeavor, Maida discloses a recording apparatus [10 in fig. 1] comprising:
a recording section [18 in fig. 1] which discharges a liquid onto a medium [paper P in fig. 1] which is transported to perform recording [paragraph 0047];
a drying unit [region formed by units 20 and 22 in fig. 1] which contacts the medium
and performs drying of the medium after the recording by heating the medium [paragraphs 0048 and 0063; the components work together to form drying unit]; and
a control unit [106 in fig. 4] which controls operation of the drying unit,
wherein the drying unit is configured such that a heating region is divided into a plurality of subdivisions in a width direction [as seen in fig. 3] which intersects a medium transport direction and to be capable of modifying a heating state for each subdivision region [paragraphs 0080-0096],
wherein the control unit is configured to adjust a temperature of each subdivision region in the drying unit according to conditions when performing drying of the medium using the drying unit [paragraphs 0080-0096; each region is given a drying intensity],
wherein, using a discharge amount of the liquid as a condition when performing the drying, in the width direction of the medium, the control unit sets the heating state of the subdivision regions corresponding to a recording region in which the discharge amount of the liquid is less than or equal to a predetermined threshold value to the first state, and sets the heating state of the subdivision regions corresponding to a recording region in which the discharge amount of the liquid exceeds the predetermined threshold value to the second state in which more heating is performed than the first state [paragraphs 0082 and 0083.]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Takagi invention to include a control unit that sets the heating state of the subdivision regions corresponding to a recording region in which the discharge amount of the liquid is less than or equal to a predetermined threshold value to the first state, and sets the heating state of the subdivision regions corresponding to a recording region in which the discharge amount of the liquid exceeds the predetermined threshold value to the second state in which more heating is performed than the first state as taught by Maida for the purpose of drying liquid droplets effectively while suppressing a reduction in the conveyance velocity of a recording medium, resulting in a more efficient printing operation and better image quality.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 of U.S. Patent No. 11,040,551. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant application: 17/243,925
US Patent 11,040,551
1. A post-processing unit comprising: 
     a post processing section that execute post-processing on a medium after the recording, 
     a drying unit which contacts the medium and performs drying of the medium after the recording by heating the medium; and 
     a control unit which controls operation of the drying unit, 
     wherein the drying unit is configured such that a heating region is divided into a plurality of subdivisions in a width direction which intersects a medium transport direction and to be capable of modifying a heating state for each subdivision region, 
     wherein the drying unit is configured to include a roller pair which pinches the medium between a first roller and a second roller, 
     wherein at least one of the first roller and the second roller is heated, 
     wherein at least one of the first roller and the second roller has a plurality of heat sources in the width direction which intersects the medium transport direction, and 
     wherein the control unit is configured to adjust a temperature of each heat source individually.
2. The post-processing unit according to Claim 1, wherein the control unit is configured to control each heat source so that the temperature of each heat source differs in the width direction when the drying of the medium is performed.

6. A post-processing unit comprising: 
     a post processing section that execute post-processing on a medium after the recording, 
     a drying unit which contacts the medium and performs drying of the medium after the recording by heating the medium; and 
     a control unit which controls operation of the drying unit, 
     wherein the drying unit is configured such that a heating region is divided into a plurality of subdivisions in a width direction which intersects a medium transport direction and to be capable of modifying a heating state for each subdivision region, 
     wherein the drying unit is configured to include a roller pair which pinches the medium between a first roller and a second roller, 
     wherein both of the first roller and the second roller are heated, 
     wherein both of the first roller and the second roller each have a heat source, and 
     wherein the control unit is configured to adjust a temperature of each heat source individually.
7. The post-processing unit according to Claim 6, wherein the control unit is configured to control each heat source so that the temperature of each heat source differs in the width direction when the drying of the medium is performed.

11. A relay unit comprising: 
     a relay unit path that transports a medium after the recording from a recording unit to a post-processing unit, 
     a drying unit which contacts the medium and performs drying of the medium after the recording by heating the medium; and 
     a control unit which controls operation of the drying unit, 
     wherein the drying unit is configured such that a heating region is divided into a plurality of subdivisions in a width direction which intersects a medium transport direction and to be capable of modifying a heating state for each subdivision region, 
     wherein the drying unit is configured to include a roller pair which pinches the medium between a first roller and a second roller, 
     wherein at least one of the first roller and the second roller is heated, 
     wherein at least one of the first roller and the second roller has a plurality of heat sources in the width direction which intersects the medium transport direction, and 
     wherein the control unit is configured to adjust a temperature of each heat source individually.

12. The relay unit according to Claim 11, wherein the control unit is configured to control each heat source so that the temperature of each heat source differs in the width direction when the drying of the medium is performed.

[Claims 3, 8, and 13.]

[Claims 4, 9, and 14.]

[Claims 5, 10, and 15.]
13. A recording apparatus comprising: 
     a recording section which discharges a liquid onto a medium which is transported to perform recording; 
     a drying unit which contacts the medium and performs drying of the medium after the recording by heating the medium; and 
     a control unit which controls operation of the drying unit; 
     wherein the drying unit is configured such that a heating region is divided into a plurality of subdivisions in a width direction which intersects a medium transport direction and to be capable of modifying a heating state for each subdivision region, 
     wherein the drying unit is configured to include a roller pair which pinches the medium between a first roller and a second roller and is configured such that at least one of the first roller and the second roller is heated, 
     wherein at least one of the first roller and the second roller has a plurality of heat sources in the width direction which intersects the medium transport direction,
 
     wherein the control unit is configured to adjust a temperature of each heat source individually, and 

    wherein the control unit is configured to control each heat source so that the temperature of each heat source differs in the width direction when the drying of the medium is performed.

17. A recording apparatus comprising: 
     a recording section which discharges a liquid onto a medium which is transported to perform recording, 
     a drying unit which contacts the medium and performs drying of the medium after the recording by heating the medium; and 
     a control unit which controls operation of the drying unit, 
     wherein the drying unit is configured such that a heating region is divided into a plurality of subdivisions in a width direction which intersects a medium transport direction and to be capable of modifying a heating state for each subdivision region, 
     wherein the drying unit is configured to include a roller pair which pinches the medium between a first roller and a second roller and is configured such that both of the first roller and the second roller are heated, 
     wherein both of the first roller and the second roller each have a heat source, 

     wherein the control unit is configured to adjust a temperature of each heat source individually, and 

     wherein the control unit is configured to control each heat source so that the temperature of each heat source in the first roller or the second roller differs when the drying of the medium is performed.

13. A recording apparatus comprising: 
     a recording section which discharges a liquid onto a medium which is transported to perform recording; 
     a drying unit which contacts the medium and performs drying of the medium after the recording by heating the medium; and 
     a control unit which controls operation of the drying unit; 
     wherein the drying unit is configured such that a heating region is divided into a plurality of subdivisions in a width direction which intersects a medium transport direction and to be capable of modifying a heating state for each subdivision region, 
     wherein the drying unit is configured to include a roller pair which pinches the medium between a first roller and a second roller and is configured such that at least one of the first roller and the second roller is heated, 
     wherein at least one of the first roller and the second roller has a plurality of heat sources in the width direction which intersects the medium transport direction,
 
     wherein the control unit is configured to adjust a temperature of each heat source individually, and 

    wherein the control unit is configured to control each heat source so that the temperature of each heat source differs in the width direction when the drying of the medium is performed.


[Claim 14.]

Claim 15.]

[Claim 16.]


	The claims of US Patent 11, 040, 551 listed above recite the limitations in the claims of the instant application, except the inclusion of a post-processing / relay unit.  However, please note that any process done after recording in the printing medium may be considered “post-processing”, including conveying and/or heating said medium.  The heating/drying of the medium, which is the purpose of the invention, may be considered a post-processing operation, and therefore the claims are not sufficiently different to be patentably distinct. Also, see 112 Rejection above.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853